Title: To George Washington from John Rice, 2 January 1791
From: Rice, John
To: Washington, George



Sir
Boston January 2nd 1791

Perceiving by the public Papers, that Congress are about laying an Excise in the several States & being desirous of offering myself to your consideration as a Candidate for Office in that Department, I beg leave to submit to your Notice a few particulars in support of this measure. In the year 1774 I compleated my academic Studies in the Colledge at Cambridge, the then unsettled Affairs of this Country puting it out of my power to engage in any regular pursuit; untill the breaking out of the War in 1775; in July of which year I engaged in the service of my Country, & continued therein, excepting about one year, untill the conclusion of Hostilities; my Employments were in the line of the Army, in the Commissary Department, in the military Staff, in General Heath’s Family as his secretary, & lastly in the Quarter Masters Department.
Upon the expiration of the war I connected myself with the Commissioner for setling accounts between the State of Massachusetts & the Continent; in this Situation was my time employed, when Mr Lovell (who at that period was appointed Naval Officer in this District) offered me the place of Deputy Naval Officer, of which I accepted, upon his appointment as Collector of Impost & Excise, he continued me as his Deputy: in that line was my time engaged, when the appointment of General Lincoln as Collector for this District took place the General was pleased to appoint me his Deputy, I have continued with him from that period to the present.
Thus Sir have I laid open my several Employments, from the Age of twenty one untill this moment. I plead no merit from

them, my only Intention is to submit to you the long Course of my employments on the public Service, & to mention the impractacability of my pursuing any other mode of business with any probability of success: How far I may be entitled Sir to your protection & notice I beg leave to submit; for my Knowledge in business, Integrity & Industry, I also beg leave to refer to the several Gentlemen with whom I have been connected; more particularly to General Lincoln, with whom I have the Honor now to be. with the most perfect Respect I have the Honor to be Sir your most Obedt Servant

John Rice

